SPAR Group, Inc. 560 White Plains Road, Suite 210 Tarrytown, New York 10591 (914) 332-4100 April 7, 2011 Via EDGAR Correspondence andFedEx Ms. Mara Ransom, Legal Branch Chief, Mr. Chris Chase, Attorney-Advisor United States of America Securities and Exchange Commission Division of Corporate Finance Washington, D.C. 20549 Dear Ms. Ransom and Mr. Chase: Amendment No. 4 to SPAR Group, Inc. Registration Statement on Form S-3 Filed October 23, 2009 (the "Original Filing") File No. 333-162657 Courtesy paper copies of today's electronic filing of Amendment No. 4 to our Original Filing, the required Opinion of Counsel (Exhibit 5.1) and our Acceleration Request are enclosed.One of the paper copies of the Fourth Amendment and Exhibit 5.1 is "clean" and one has been electronically marked (with track changes) to reflect the changes made from our Third Amendment filing. The changes in the Fourth Amendment and Opinion Exhibit are limited to updating the applicable dates on the assumption that our registration will become effective on Friday, April 8, 2011. We sincerely appreciate the prompt and thoughtful attention you have given our prior amendments. If you have further questions, please contact me at 914-332-4100 or our counsel, Lawrence David Swift, at 212-704-6147. Sincerely, /s/ James R. Segreto James R. Segreto, Chief Financial Officer, Treasurer and Secretary SPAR Group, Inc. CC:Mr. Gary S. Raymond, CEO & President, SPAR Group, Inc. Lawrence David Swift, Esq., Troutman Sanders LLP
